Citation Nr: 0425270	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  97-20 328	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating from 
December 21, 1996, to March 27, 2003, for headaches. 

2.  Entitlement to a rating in excess of 30 percent from 
March 27, 2003, for headaches.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the thoracic and lumbar spine 
from December 21, 1996. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to December 
1996.

In June 2003, the Board remanded the veteran's claims to the 
RO in St. Louis, Missouri, for additional development, to 
include VA examinations, which were performed in September 
2003.  

Besides the issues listed above, the issue of entitlement to 
service connection for lymphadenitis and shoulder disability 
was developed for appellate review.  By rating action of 
April 2004, the RO granted service connection for right and 
left shoulder disabilities and cervical lymphadenitis.  
Accordingly, these issues are no longer before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Because this appeal comes from initial ratings assigned in 
conjunction with the grants of service connection for 
headaches and degenerative joint disease of the thoracic and 
lumbar spine, the Board must analyze whether different 
percentage ratings are warranted since the effective date of 
the award of service connection-December 21, 1996 (so-called 
"staged ratings").  Fenderson v. West, 12 Vet. App. 119 
(1999).  (The issue of entitlement to an initial evaluation 
in excess of 20 percent for degenerative joint disease of the 
thoracic and lumbar spine will be addressed in the remand 
section following the order below.)  




FINDINGS OF FACT

1.  From the effective date of the grant of service 
connection till March 27, 2003, the veteran's headaches were 
equivalent to disability amounting to only infrequent 
prostrating attacks.

2.  From March 27, 2003, the appellant's headaches equate to 
prostrating attacks occurring on average once a month, but 
they are not very frequent, completely prostrating and 
prolonged.


CONCLUSIONS OF LAW

1.  A compensable rating for headaches from December 21, 
1996, to March 27, 2003, is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.20, 4.124a, Diagnostic Code 8100 (2003).

2.  A rating in excess of 30 percent for headaches from March 
27, 2003 is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.20, 4.124a Diagnostic Code 
8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Private treatment reports, dated from July 1985 to November 
1986, reflect that the veteran reported having headaches two 
times a week.  

A February 1997 VA general medical examination report 
reflects that the veteran reported having frequent headaches 
over the previous one to one-and-a-half years.  The veteran 
reported that once or twice a week, he had a headache which 
came on at the posterior base of the skull, traveled toward 
the front of the head, lasted three to four hours, and was 
relieved with Tylenol.  A diagnosis of muscular tension 
headaches was entered by the examining physician.

During a July 1997 hearing at the RO in St. Louis, Missouri, 
the veteran testified that he had headaches, which were 
located at the very base of his skull or right at the top of 
his neck.  He related that when his headaches were severe, he 
had to either sit or lie down or take a nap.  He testified 
that he experienced a light-headed feeling with his 
headaches.  The veteran related that he had not been 
diagnosed as having migraine headaches and that Tylenol 
alleviated his mild headaches. 

An August 1997 VA neurological examination report reflects 
that the veteran complained of having occipital headaches 
since June 1996, which were localized to the occipital area 
but spread up into his head and down into the cervical area.  
The veteran related that upon awakening, he had headaches, 
which were usually light and occurred approximately twenty 
days a month.  He said they were occasionally severe, and 
caused him to lie down.  The veteran related that he did not 
take any over-the-counter-medications for his headaches and 
that they eventually improved.  An impression of occipital 
headaches related to cervical degenerative joint disease and 
back condition was recorded by the examining physician.  

In a June 1998 statement to the RO, G. W., President of KC 
Excavating and Grading, Inc., related that he was the 
veteran's good friend and had employed him in his business 
since June 1997.  Mr. W. related that since June 1996, the 
veteran had taken eight to ten days off for "doctor's 
appointments," was off one full week for pain in his back 
and legs, and had taken off two or three days because of 
headaches and lightheadedness.  Mr. W. indicated that the 
veteran continued to suffer problems with his severe 
headaches, and that he was trying not to have them affect his 
work but that he was having a difficult time.  

VA outpatient reports, dated from June 1998 to May 1999, 
reflect that in May 1999, the veteran complained of having 
headaches since 1994, which were not relieved with over-the-
counter medications.  He related that he had taken three to 
four tablets of extra-strength Excedrin, which had decreased 
the intensity of the pain but did not take it completely 
away.  The veteran described the pain as a dull constant ache 
which throbbed at times.  He indicated that his headaches 
were usually a five out of a ten, but that they had 
frequently increased to an eight out of ten.  He reported 
that he would lie down until the intensity decreased.  The 
veteran described headaches which started in the occipital 
area of the head, spread to the base of his neck, were tender 
to touch, moved to his shoulders and arms, and caused 
numbness and tingling in his arms and hands.  The veteran 
related that he had quit his job in construction because of 
episodes of lightheadedness associated with his headaches.  

During a September 2000 VA neurological examination, the 
veteran reported having posterior nuchal and sinus area daily 
headaches, which he treated with regular aspirin on an as 
needed basis and occasionally with Tylenol number three, but 
with only fair relief.  A diagnosis of tension headaches was 
recorded by the examining physician. 

When evaluated by VA during a March 2003 VA spine 
examination, the veteran indicated that he had had headaches 
since 1996, that he had quit his employment in law 
enforcement because of his back, and that he was employed in 
an office job with the Social Security Administration.  The 
veteran related that his headaches started at the base of his 
skull, radiated up over the vortex of the skull, were 
continuous and non-throbbing, and were so severe that he had 
to lie down, rest, apply heat, and take anti-inflammatory and 
pain medications to relieve the pain.  He reported that the 
headaches had become so severe that they were prostrating 
once or twice a month.  The veteran reported that he did not 
have any nausea or vomiting associated with his headaches.  
An impression of muscular contraction headaches related to 
cervical spine pathology was entered by the examining 
physician.  The examiner opined that the veteran did not have 
migraine headaches.  

In a statement, submitted by J.G.V., dated in July 2003, he 
reported that he had worked with the veteran since January 
2002, and had observed him complaining of headaches on 
numerous occasions.  

A July 2003 statement, submitted by E. H., Lead Management 
Analyst at the Social Security Administration, Region VII, 
reflects that he had worked with the veteran one year 
previously.  During that time, Mr. H. related that on a 
number of occasions, the veteran's back and headaches had 
interfered with his ability to come to work.  It was Mr. H's 
estimation, that the veteran had lost forty to sixty hours of 
time at work due to his "problems."  Overall, Mr. H. felt 
that the veteran's performance was not significantly 
impaired, and that he did a good job despite any pain that he 
had experienced.  In conclusion, Mr. H. believed that the 
veteran's pain impaired his ability at times to physically 
get to work. 

A September 2003 VA neurological examination report reflects 
that the veteran reported having daily posterior neck 
headaches and that he used over-the-counter medications as 
needed.  He related that since 1998, he had had severe or bad 
headaches once a month which lasted approximately one to two 
days.  However, during the previous year, the veteran 
indicated that his headaches occurred two or three times a 
month and lasted two to four days beginning in the same 
location and then spreading to the entire head.  The veteran 
reported that with his severe headaches, he experienced 
nausea and was unable to operate a motor vehicle.  He 
reported using four to six tablets of Tylenol for two to 
three days with each severe headache episode.  The veteran 
denied having any aura.  He reported that his headaches 
occurred both during the day and at night.  The veteran 
indicated that he had missed approximately six to ten days of 
work over the previous year because of his headaches.  A 
diagnosis of tension headaches was recorded by the examining 
physician. 

II.  Laws and Regulations 

The appellant has disagreed with the original disability 
rating assigned for his service-connected headaches.  
Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  Because this appeal is from 
the initial rating assigned to a disability upon award of 
service connection, the entire body of evidence is for 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Thus, the Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
headaches.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor. 38 C.F.R. § 
4.3 (2003).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

By a March 1998 rating action, the RO granted service 
connection for headaches and assigned an initial 
noncompensable evaluation, effective August 12, 1997.  By an 
October 1998 decision, the RO changed the effective date for 
the award of service connection to December 21, 1996.  The 
Board will address whether he was entitled to an initial 
compensable rating from that date.  By an April 2004 rating 
action, the RO assigned a 30 percent rating to the service-
connected headaches, effective March 27, 2003.  Thus, the 
Board will also consider whether the appellant is entitled to 
a rating greater than 30 percent from March 27, 2003.

The appellant's service-connected non-migraine headaches have 
been evaluated by the RO under 38 C.F.R. § 4.124a, Diagnostic 
Code 8199-8100.  38 C.F.R. § 4.20 (when an unlisted 
disability is encountered, a rating may be assigned by 
analogy to a listed disability that is similar in anatomical 
location and symptoms.)  Under Diagnostic Code 8100, a 
noncompensable evaluation is assigned for migraine headaches 
where the attacks are less frequent than those that warrant 
higher ratings.  A 10 percent disability evaluation requires 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months.  
The 30 percent disability evaluation is assigned for migraine 
headaches with characteristic prostrating attacks occurring 
an average of once a month over the last several months.  The 
50 percent disability evaluation is assigned for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).

There is neither evidence nor argument that the veteran's 
non-migraine headaches are the result of a head injury or 
brain trauma to warrant consideration of 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 or 38 C.F.R. § 4.130, Diagnostic Code 
9304 (Dementia due to head trauma).

III.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the evidence does not support the award of 
an initial compensable rating for the veteran's headaches 
prior to March 27, 2003.  The evidence available from this 
time period does not clearly establish the frequency of the 
veteran's headaches.  Nevertheless, it does appear from the 
record that, prior to March 27, 2003, the veteran was not 
experiencing prostrating headaches on more than an infrequent 
basis.  In February 1997 it was specifically noted that, 
while the headaches lasted several hours, they were relieved 
by Tylenol.  The veteran testified in July 1997 that, when 
the headaches were severe he had to lie down or nap, but 
there was no indication that the headaches were prostrating 
on a frequent or regular basis.  Indeed, by August 1997, he 
characterized the severe headaches as happening only 
occasionally.  Additionally, it appears that he only missed a 
couple of days of work because of his headaches over a 2-year 
period while employed with KC Excavating and Grading, Inc.  
In May 1999, some increase in severity seems to have occurred 
because the veteran said that he quit his job because of 
episodes of lightheadedness associated with headaches, but 
even then, there was no indication that he had characteristic 
prostrating attacks averaging at least once in a 2-month 
period.  Consequently, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a 
compensable rating for headaches prior to March 27, 2003.

As for the period subsequent to March 27, 2003, the Board 
notes that the veteran was examined by VA on this date.  It 
was then that it became clear in the record that the 
veteran's headaches were prostrating, and that the 
prostrating type of headache occurred at a frequency 
sufficient to award a compensable rating.  Under the 
applicable rating criteria, a 10 percent is not assignable 
until prostrating attacks average one in 2 months for several 
months and a 30 percent is not assignable until they average 
once a month for several months.  

There is no evidence that the veteran's headaches have ever 
been characterized by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  In this regard, in a July 2003 statement to 
the RO, submitted by the veteran's team leader at his current 
place of employment, it was noted that despite the 
appellant's headaches, he worked hard and performed a good 
job.  In addition, upon VA examination in September 2003, the 
veteran related that he had only missed six to ten days from 
work because of his headaches during the previous year.  The 
Board finds that missing up to six to ten days of work over 
the course of a year coupled with statements from the 
veteran's team leader that his performance at work is not 
significantly impaired as a result of his headaches does not 
equate to severe economic inadaptability.  In this regard, it 
is noted that, while the veteran has impaired industrial 
capabilities, the assigned 30 percent disability rating 
itself is recognition that industrial capabilities are 
impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Accordingly, the Board concludes that the evidence 
of record does not reflect that the veteran's service-
connected non-migraine headaches are productive of severe 
economic inadaptability.  Additionally, they have never been 
shown to be completely prostrating and prolonged on a very 
frequent basis.  Thus, a 50 percent disability rating is not 
warranted.  It appears that the current severity of this 
disability is fully contemplated by the existing 30 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

There is also no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to the headaches 
alone that would take the case outside the norm so as to 
warrant consideration of an extraschedular rating.  Indeed, 
and as noted in the previous paragraph, the veteran is 
currently employed in an office position.  Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under the provisions of 38 C.F.R. § 
C.F.R. 3.321(b), was not required.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

IV.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001); VAOPGCPREC 7-2003.  A discussion of the pertinent VCAA 
and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters, dated in June and 
November 2003.  The letters apprised the veteran of the 
provisions under the VCAA and the implementing regulations, 
of the evidence needed to substantiate the claims on appeal, 
and the obligations of VA and the veteran with respect to 
producing that evidence.  The June 2003 letter advised the 
veteran that VA must make reasonable efforts to assist him in 
getting evidence, including such things as private and VA 
medical records, to include those from any person, agency, or 
company.  In addition, in an October 2000 statement of the 
case and supplemental statements of the cases, dated in March 
2000 and April 2004, the RO informed the veteran of the 
rating criteria that needed to be met in order to receive 
higher evaluations for his service-connected headaches. 

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, in July 
1997, the veteran was afforded an opportunity to appear 
before a hearing officer at the RO in St. Louis, Missouri.  
In addition, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  

In this case, the veteran has been afforded several VA 
neurological examinations for his service-connected 
headaches.   Given this development, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional evidence helpful to 
the veteran's claims of entitlement to an initial 
(compensable) disability rating, prior to March 27, 2003, and 
entitlement to a rating in excess of 30 percent from March 
27, 2003.


ORDER

A compensable disability rating prior to March 27, 2003, is 
denied.

A rating in excess of 30 percent from March 27, 2003, is 
denied.


REMAND

The Board notes that by a March 1997 rating decision, the RO 
granted service connection for low back strain and assigned 
an initial 10 percent evaluation, effective December 21, 
1996.  By a March 1998 rating action, the RO assigned a 20 
percent disability evaluation to the service-connected low 
back strain, effective from December 21, 1996.  During the 
pendency of the appeal, the RO re-characterized the veteran's 
low back disability as degenerative disc disease of the 
thoracic and lumbar spine pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (intervertebral disc syndrome).  

The Board observes that the regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the veteran's claim was filed at the RO in January 1997.  
These changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  A review of the claims files reflects that the 
veteran has only received notice of changes to the rating 
criteria for evaluating diseases and injuries of the spine 
effective from September 23, 2002 (see April 2004 
supplemental statement of the case.)  Thus, the veteran needs 
to be informed as to the changes in the rating criteria for 
evaluating diseases and injuries of the spine, which became 
effective September 26, 2003.

Furthermore, additional development of the medical evidence 
is required as a result of the changes in the rating 
criteria.  The Board finds that giving the veteran another 
opportunity to appear for VA neurological and orthopedic 
examinations would be appropriate because the current 
severity of the veteran's service-connected back disability 
is unclear.  Furthermore, the Board notes that although the 
veteran was afforded a VA spine examination in September 
2003, it does not take into account the new rating criteria 
for evaluating diseases and injuries of the spine, including 
the new criteria established to rate intervertebral disc 
syndrome, such as the total duration of incapacitating 
episodes over the past 12 months or all orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  See 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293)). Therefore, the Board 
finds that new VA orthopedic and neurological examinations 
would be appropriate so that the veteran's service-connected 
back disability can be properly evaluated in terms pertinent 
to these new criteria.

In June 2003, the Board remanded the veteran's claim for a 
rating in excess of 20 percent for degenerative disc disease 
of the lumbar and thoracic spine to the RO in St. Louis, 
Missouri, for additional development, to include VA 
orthopedic and neurological examinations, which were 
performed in September 2003.  In the June 2003 remand order, 
the Board had instructed the VA examiners to provide an 
opinion as to the extent to which the veteran experienced 
functional impairments such as weakness, excess fatigability, 
incoordination, or pain due to repeated use or flare-ups of 
the low back.  However, a review of the September 2003 VA 
orthopedic and neurological examination reports does not 
reveal that the examiner complied with the Board's June 2003 
remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, in this case, remand is warranted for evaluation 
of the severity of the veteran's back disability.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As indicated above, in 
re-adjudicating this issue, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his degenerative disc disease of his 
thoracic and lumbar spine since 1996.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given an opportunity to 
obtain them.  

2.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations.  The 
examinations are necessary to determine 
the severity of impairment caused by his 
service-connected degenerative disc 
disease of the thoracic and lumbar spine.  
The claims files, along with all 
additional evidence obtained pursuant to 
the instructions above, must be made 
available to and reviewed by the 
examiner(s).  

The claims files, a copy of this remand, 
copies of 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002), 67 
Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293 (2003)), and 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)), along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner(s) for review.  
The examiner(s) should determine the 
current severity of the veteran's 
service-connected degenerative disc 
disease of the thoracic and lumbar spine.  
All indicated tests and studies, to 
include x-rays and other diagnostic 
procedures deemed necessary, should be 
conducted.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 38 
C.F.R. § 4.71a (Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5290, 5291, 5292, 
5293, 5294, 5295) (2002); 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243)).  

In addition, after reviewing the 
veteran's complaints and medical history, 
the orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate such problems to 
the rating criteria.  (In other words, 
functional losses due to pain, etc. may 
result in disability tantamount to that 
contemplated by the criteria for a higher 
rating.  If so, the examiner should so 
state.) See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The rationale for all 
opinions should be explained in detail. 

The neurological examiner should identify 
symptoms due to disc syndrome and 
describe the nerve(s) affected, or 
seemingly affected by nerve root 
compression.  The symptoms should be 
characterized as causing mild, moderate, 
or severe incomplete 
paralysis/neuritis/neuralgia or complete 
paralysis for each nerve affected, or 
seemingly affected.  The frequency and 
duration of exacerbations requiring bed 
rest should be noted.  

3.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.

After complying with the notice and duty-
to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claim, to include evaluating the 
service-connected degenerative disc 
disease of the thoracic and lumbar spine 
under 38 C.F.R. § 4.71a as it was at the 
time the veteran filed his claim in 
January 1997, and as amended two times 
during the pendency of his appeal, and 
considering whether assignment of 
"staged" ratings is appropriate for the 
service-connected back disability.  
Fenderson, 12 Vet. App. at 119.  See 38 
C.F.R. § 4.71a (Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5290, 5291, 5292, 
5293, 5294, 5295) (2002); 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 
5243)).  Consideration should also be 
given to 38 C.F.R. § 3.321(b) (2003).  
If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  Additionally, if the 
veteran does not appear for the scheduled 
examinations, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003). The SSOC should also contain a 
summary of the evidence received since 
the last SSOC was issued.  38 C.F.R. § 
19.31 (2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



